UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main StreetSuite 1425Kansas City ,MO (Address of principal executive offices) (Zip code) Matthew A. Swendiman, Esq. Graydon Head & Ritchey, LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 (Name and address of agent for service) Registrant's telephone number, including area code:816.787.0718 Date of fiscal year end:12/31/2014 Date of reporting period: 03/31/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: FOUNDRY FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS - March 31, 2014 (Unaudited) SHARES COMMON STOCKS - 91.99% FAIR VALUE Aerospace & Defense - 0.90% Ducommun, Inc. (a) $ Apparel - 1.27% Perry Ellis International, Inc. (a) Superior Uniform Group, Inc. Auto Parts & Equipment - 1.79% Motorcar Parts of Americam, Inc. (a) Spartan Motors, Inc. Banks - 12.94% Bar Harbor Bankshares Center Bancorp, Inc. First Financial Corp. First Internet Bancorp First NBC Bank Holding Co. (a) Hanmi Financial Corp. Independent Bank Corp. - MA Independent Bank Corp. - MI MainSource Financial Group, Inc. Monarch Financial Holdings, Inc. Northrim BanCorp, Inc. Simmons First National Corp. Washington Trust Bancorp, Inc. Biotechnology - 0.71% Cambrex Corp. (a) Building Materials - 1.18% Gibraltar Industries, Inc. (a) Commercial Services - 6.59% CBIZ, Inc. (a) CRA International, Inc. (a) Cross Country Healthcare, Inc. (a) Global Cash Access Holdings, Inc. (a) Great Lakes Dredge & Dock Corp. (a) Hill International, Inc. (a) TravelCenters of America LLC (a) Computers - 0.98% Computer Task Group, Inc. Diversified Financial Services - 1.66% Federal Agricultural Mortgage Corp. JMP Group, Inc. Electric - 0.97% Pike Corp. (a) Electronics - 1.36% Electro Scientific Industries, Inc. ZAGG, Inc. (a) Engineering & Construction - 1.96% Orion Marine Group, Inc. (a) Sterling Construction Co., Inc. (a) Environmental Control - 1.10% Ceco Environmental Corp. Food - 2.77% Chiquita Brands International, Inc. (a) Spartan Stores, Inc. Gas - 0.87% 91 Chesapeake Utilities Corp. Hand & Machine Tools - 1.14% Hardinge, Inc. Healthcare - Products - 1.44% Symmetry Medical, Inc. (a) Synergetics USA, Inc. (a) FOUNDRY FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS - March 31, 2014 (Unaudited) SHARES COMMON STOCKS - 91.99% (continued) FAIR VALUE Healthcare - Services - 0.78% Almost Family, Inc. (a) $ Home Furnishing - 2.81% Hooker Furniture Corp. Kimball International, Inc. VOXX International Corp. (a) Household Products & Wares - 1.15% Central Garden and Pet Co. (a) Insurance - 0.90% Meadowbrook Insurance Group, Inc. Internet - 2.30% Dice Holdings, Inc. (a) Safeguard Scientifics, Inc. (a) Investment Companies - 1.13% Gladstone Capital Corp. MVC Capital, Inc. Leisure Time - 0.81% Callaway Golf Co. Lodging- 0.74% Century Casinos, Inc. (a) Metal Fabricate & Hardware - 1.07% NN, Inc. Mining - 2.30% Great Panther Silver Ltd. (a) Horsehead Holding Corp. (a) Ring Energy, Inc. (a) Miscellaneous Manufacturing - 0.93% FreightCar America, Inc. Oil & Gas - 0.99% PetroQuest Energy, Inc. (a) Oil & Gas Services - 3.11% North American Energy Partners, Inc. Tesco Corp. (a) Willbros Group, Inc. (a) Pharmaceuticals - 1.23% BioScrip, Inc. (a) Omega Protein Corp. (a) Real Estate Investment Trusts - 3.67% Gladstone Commercial Corp. Independence Realty Trust, Inc. Monmouth Real Estate Investment Corp. Winthrop Realty Trust Retail - 3.87% Citi Trends, Inc. (a) Destination XL Group, Inc. (a) Kirkland's, Inc. (a) Ruby Tuesday, Inc. (a) Stein Mart, Inc. FOUNDRY FUNDS FOUNDRY MICRO CAP VALUE FUND SCHEDULE OF INVESTMENTS - March 31, 2014 (Unaudited) SHARES COMMON STOCKS - 91.99% (continued) FAIR VALUE Savings & Loans - 8.27% Banc of California, Inc. $ Berkshire Hills Bancorp, Inc. Dime Community Bancshares, Inc. Heritage Financial Group, Inc. Meta Financial Group, Inc. SI Financial Group, Inc. Territorial Bancorp, Inc. United Community Financial Corp. (a) Semiconductors - 5.34% Alpha & Omega Semiconductor Ltd. (a) IXYS Corp. Pericom Semiconductor Corp. (a) Photronics, Inc. (a) Richardson Electronics Ltd. Rudolph Technologies, Inc. (a) Software - 1.66% American Software, Inc. Wayside Technology Group, Inc. Telecommunications - 5.73% Black Box Corp. EXFO, Inc. (a) Oplink Communications, Inc. (a) Premiere Global Services, Inc. (a) USA Mobility, Inc. Westell Technologies, Inc. (a) Transportation - 3.57% Aegean Marine Petroleum Network, Inc. Celadon Group, Inc. Covenant Transportation Group, Inc. (a) Marten Transport Ltd. Total Common Stocks (Cost $580,751) SHARES MONEY MARKET FUND - 8.87% First American Prime Obligations Fund - Class Z, 0.02% (b) (Cost $58,873) $ Total Investments at Fair Value - 100.86% (Cost $639,624) $ Liabilities in Excess of Other Assets, Net - (0.86%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at March 31, 2014, is subject to change and resets daily. The accompanying notes are an integral part of the schedules of investments. FOUNDRY FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - March 31, 2014 (Unaudited) SHARES COMMON STOCKS - 94.88% FAIR VALUE Apparel - 1.26% Perry Ellis International, Inc. (a) $ Banks - 12.38% Banner Corp. First Financial Corp. First NBC Bank Holding Co. (a) FNB Corp. Hanmi Financial Corp. Independent Bank Corp. - MA MainSource Financial Group, Inc. Old National Bancorp United Bankshares, Inc. Building Materials - 3.27% Gibraltar Industries, Inc. (a) Quanex Building Products Corp. Commercial Services - 6.37% CBIZ, Inc. (a) Global Cash Access Holdings, Inc. (a) Great Lakes Dredge & Dock Corp. (a) KAR Auction Services, Inc. TravelCenters of America LLC (a) Computers - 1.36% Computer Task Group, Inc. Diversified Financial Services - 2.01% FXCM, Inc. Janus Capital Group, Inc. Electric - 2.83% Pike Corp. (a) Portland General Electric Co. Electrical Components & Equipment - 1.41% General Cable Corp. Electronics - 3.86% AVX Corp. Electro Scientific Industries, Inc. TTM Technologies, Inc. (a) Environmental Control - 1.49% Ceco Environmental Corp. Food - 1.44% Spartan Stores, Inc. Forest Products & Paper - 1.23% PH Glatfelter Co. Gas - 1.16% Chesapeake Utilities Corp. Healthcare - Products - 1.14% Symmetry Medical, Inc. (a) Home Furnishing - 2.65% Ethan Allen Interiors, Inc. La-Z-Boy, Inc. Household Products & Wares - 1.46% Central Garden and Pet Co. (a) Insurance - 1.24% Meadowbrook Insurance Group, Inc. Leisure Time - 1.57% Callaway Golf Co. FOUNDRY FUNDS FOUNDRY SMALL CAP VALUE FUND SCHEDULE OF INVESTMENTS - March 31, 2014 (Unaudited) SHARES COMMON STOCKS - 94.88% (continued) FAIR VALUE Metal Fabricate & Hardware - 1.24% NN, Inc. $ Mining - 3.65% AuRico Gold, Inc. Coeur Mining, Inc. (a) Horsehead Holding Corp. (a) Miscellaneous Manufacturing - 2.56% FreightCar America, Inc. LSB Industries, Inc. (a) Oil & Gas - 3.95% Goodrich Petroleum Corp. (a) Parker Drilling Co. (a) PetroQuest Energy, Inc. (a) W&T Offshore, Inc. Oil & Gas Services - 3.64% Helix Energy Solutions Group, Inc. (a) Key Energy Services, Inc. (a) North American Energy Partners, Inc. Pharmaceuticals - 2.26% BioScrip, Inc. (a) Impax Laboratories, Inc. (a) Real Estate - 1.26% Forestar Group, Inc. (a) Real Estate Investment Trusts - 6.24% Brandywine Realty Trust EPR Properties Hersha Hospitality Trust LaSalle Hotel Properties Lexington Realty Trust Retail - 2.26% Ruby Tuesday, Inc. (a) Stein Mart, Inc. Savings & Loans - 1.39% Berkshire Hills Bancorp, Inc. Semiconductors - 7.26% Advanced Micro Devices, Inc. (a) Entegris, Inc. (a) Photronics, Inc. (a) QLogic Corp. (a) Rudolph Technologies, Inc. (a) Software - 2.52% Allscripts Healthcare Solutions, Inc. (a) MedAssets, Inc. (a) Telecommunications - 4.36% Black Box Corp. EXFO, Inc. (a) Premiere Global Services, Inc. (a) Transportation - 4.16% Aegean Marine Petroleum Network, Inc. Celadon Group, Inc. Marten Transport Ltd. Total Common Stocks (Cost $756,157) SHARES MONEY MARKET FUND - 5.02% First American Prime Obligations Fund - Class Z, 0.02% (b) (Cost $42,407) $ Total Investments at Fair Value - 99.90% (Cost $798,564) $ Other Assets less Liabilities, Net - 0.10% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at March 31, 2014, is subject to change and resets daily. The accompanying notes are an integral part of the schedules of investments. FOUNDRY FUNDS NOTES TO SCHEDULES OF INVESTMENTS — March 31, 2014 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Foundry Funds’ (the “Funds”) significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Equity securities, including common stocks, held by the Funds for which market quotations are readily available are valued using the last reported sales price or the official closing price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund’s business day. If no sales are reported, the last bid price is used To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below. When an equity security is valued by the independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2.In the absence of readily available market quotations, or other observable inputs, securities are valued at fair value pursuant to procedures adopted by the Board of Trustees and would be categorized as level 3. Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. Various inputs are used in determining the value of each of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. FOUNDRY FUNDS NOTES TO SCHEDULES OF INVESTMENTS — March 31, 2014 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used to value the Funds’ investments at fair value as of March 31, 2014: Foundry Micro Cap Value Fund Level 2 (Other Significant Level 1 Observable Security Classification(a) (Quoted Prices) Inputs) Totals Common Stocks(b) $ $
